MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                                       FILED
court except for the purpose of establishing                                       Nov 18 2020, 7:39 am

the defense of res judicata, collateral                                                CLERK
                                                                                   Indiana Supreme Court
estoppel, or the law of the case.                                                     Court of Appeals
                                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Ryan D. Bower                                           Alice Bartanen Blevins
New Albany, Indiana                                     Salem, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

W.M.,                                                   November 18, 2020
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        20A-AD-403
        v.                                              Appeal from the Washington
                                                        Circuit Court
H.T.,                                                   The Honorable Larry Medlock,
Appellee-Respondent.                                    Judge
                                                        Trial Court Cause No.
                                                        88C01-1903-AD-7, 88C01-1903-
                                                        AD-8, & 88C01-1903-AD-9



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-AD-403 | November 18, 2020         Page 1 of 11
                               STATEMENT OF THE CASE
[1]   Appellant-Petitioner, W.M. (Father), the biological father of J.K.N.M.,

      Z.L.L.M., and M.J.R.M. (collectively, Children), appeals the trial court’s

      Orders, granting the petition for adoption of the Children by H.T. (Adoptive

      Mother).


[2]   We affirm.


                                                   ISSUE
[3]   Father raises one issue on appeal, which we restate as the following: Whether

      the trial court abused its discretion in granting Adoptive Mother’s petition for

      adoption.


                      FACTS AND PROCEDURAL HISTORY
[4]   Daughters J.K.N.M. (born on September 18, 2003), Z.L.L.M. (born on

      November 15, 2004), and M.J.R.M. (born on January 29, 2007), were all born

      out of wedlock to Father and L.T. (Mother). Father’s paternity was established

      at birth when Father signed paternity affidavits. In 2011, Father and Mother

      separated. Mother thereafter began a relationship with Adoptive Mother and

      the two resided together for a period of two years. On June 27, 2014, Mother

      married Adoptive Mother.



      Court of Appeals of Indiana | Memorandum Decision 20A-AD-403 | November 18, 2020   Page 2 of 11
[5]   In August 2017, Father was sentenced to ten years for his conviction for Level 2

      felony dealing in methamphetamine, and his projected release date is 2023

      when the Children will be nineteen, eighteen, and sixteen years of age

      respectively.


[6]   On March 25, 2019, with Mother’s consent, Adoptive Mother petitioned the

      trial court to adopt the Children. Father filed his objection on April 18, 2019,

      and on December 5, 2019, a hearing was conducted. Father testified that the

      last time he had any contact with his daughters was in 2015. At the close of the

      hearing, the trial court ordered a guardian ad litem report which was submitted

      on January 15, 2020.


[7]   In the report, Guardian Ad Litem Diane Haag (GAL Haag) stated that the

      Children reported that they loved and were close to Adoptive Mother and

      wanted to be adopted. Paternal Grandmother stated that she did not agree with

      Mother’s and Adoptive Mother’s sexuality, did not understand why the girls

      had to be adopted, and that the girls were well bonded with Father. Paternal

      Grandmother also claimed that the Children were being mentally and

      emotionally abused by Adoptive Mother. Paternal grandfather likewise stated

      that he did not agree with the adoption. He claimed that Adoptive Mother was

      a violent person, and he believed that the Children were being threatened or

      coerced by Adoptive Mother to say that they wanted to be adopted. Maternal

      Grandmother equally stated that she did not agree with the adoption or

      Mother’s sexuality, and she believed that Adoptive Mother regularly beat the

      Children with a belt. Mother stated that Father had been in and out of prison

      Court of Appeals of Indiana | Memorandum Decision 20A-AD-403 | November 18, 2020   Page 3 of 11
      for most of his daughters’ lives and that the girls did not want to visit Father

      when he was in jail. Mother also claimed that she prevented her daughters

      from being around their paternal grandparents due to them coming back with

      head lice and bed bugs and that she also did not want them to be around the

      drugs she believed Father was involved in when he was not in prison.


[8]   As to the claims of abuse by Adoptive Mother, the Children confessed to GAL

      Haag that they had lied about the abuse only to make their grandparents happy.

      GAL Haag also determined that much of the opposition to the adoption from

      the grandparents and Father stemmed from their dislike for Mother’s and

      Adoptive Mother’s sexuality and their fear that they would lose the ability to

      see the Children. GAL Haag then noted that Father had not been involved in

      his daughters’ lives. Ultimately, GAL Haag recommended the adoption.


[9]   On January 19, 2020, the trial court entered separate Orders of adoption in

      favor of Adoptive Mother after finding that she was fit to raise the Children and

      that it was in the Children’s best interest to be adopted. Father subsequently

      appealed arguing that the trial court abused its discretion in granting Adoptive

      Mother’s petition for adoption. Upon review, we determined that the Orders of

      Adoption were defective because the trial court failed to make any findings that

      would support dispensing with Father’s consent to the adoption. As such, we

      retained jurisdiction, remanded to the trial court for specific findings which

      would support dispensing with Father’s consent to the adoption. On October

      19, 2020, the trial court entered Amended Adoption Decrees with respect to the

      Children in which it found that Father has not financially supported the

      Court of Appeals of Indiana | Memorandum Decision 20A-AD-403 | November 18, 2020   Page 4 of 11
       Children for years, and he has not had physical contact with the Children in

       years. Thus, the trial court concluded that pursuant to Indiana Code section

       31-19-9-8, Father’s consent to the adoption was not required, and it was in the

       best interests of the Children to be adopted by Adoptive Mother.


[10]   Father now appeals. Additional information will be provided as necessary.


                               DISCUSSION AND DECISION
[11]   Father contends that the trial court erred in granting Adoptive Mother’s petition

       to adopt the Children. He argues that he did not give his consent to the

       adoptions and that they should be set aside.


[12]   As a reviewing court, we will not disturb the trial court’s decision in an

       adoption proceeding unless the evidence leads to but one conclusion and the

       trial court reached the opposite conclusion. In re Infant Girl W., 845 N.E.2d

       229, 238 (Ind. Ct. App. 2006), trans. denied. We will neither reweigh the

       evidence nor reassess the credibility of witnesses, and we will examine only the

       evidence most favorable to the trial court’s decision. Id. On appeal, we will not

       reweigh the evidence, instead focusing on the evidence and inferences most

       favorable to the trial court’s decision. J.H. v. J.L. & C.L., 973 N.E.2d 1216, 1222

       (Ind. Ct. App. 2012). We generally give considerable deference to a trial court’s

       rulings in family law matters, “as we recognize that the trial judge is in the best

       position to judge the facts, determine witness credibility, get a feel for family

       dynamics, and get a sense of the parents and their relationship with their

       children.” Id.

       Court of Appeals of Indiana | Memorandum Decision 20A-AD-403 | November 18, 2020   Page 5 of 11
[13]   The granting of a petition for adoption is a multi-step process. Indiana Code

       section 31-19-11-1(a) lists the prerequisites to granting a petition, including that

       “the adoption requested is in the best interest of the child” and “proper consent,

       if consent is necessary, has been given.” If the requirements listed in the statute

       are met, “the court shall grant the petition for adoption and enter an adoption

       decree.” Ind. Code § 31-19-11-1(a).


[14]   Generally, the first step in the process is determining whether the biological

       parent’s consent to the adoption is required. Indiana Code section 31-19-9-8

       addresses when consent is not required and provides, in relevant part:


               (a) Consent to adoption, which may be required under Section 1
               of this chapter, is not required from any of the following:


               ***


               (2) A parent of a child in the custody of another person if for a
               period of at least one (1) year the parent:


               (A) fails without justifiable cause to communicate significantly
               with the child when able to do so; or


               (B) knowingly fails to provide for the care and support of the
               child when able to do so as required by law or judicial decree.


               ***


               (11) A parent if:



       Court of Appeals of Indiana | Memorandum Decision 20A-AD-403 | November 18, 2020   Page 6 of 11
               (A) a petitioner for adoption proves by clear and convincing
               evidence that the parent is unfit to be a parent; and


               (B) the best interests of the child sought to be adopted would be
               served if the court dispensed with the parent’s consent.


[15]   The statute further provides that, “[i]f a parent has made only token efforts to

       support or to communicate with the child the court may declare the child

       abandoned by the parent.” I.C. § 31-19-9-8(b). The party seeking to adopt

       bears the burden of proving by clear and convincing evidence that the

       noncustodial parent’s consent is not required. Matter of Adoption of E.M.L., 103

       N.E.3d 1110, 1116 (Ind. Ct. App. 2018), trans. denied. In the instant case, the

       Amended Adoption Decrees provide that the necessity of obtaining Father’s

       consent to the adoptions was obviated on alternative grounds: his failure to

       communicate, and failure to financially support the Children.


[16]   Father claims that from the GAL’s report, the Children had significant contact

       with Paternal Grandmother, and were closely bonded. While that is admirable,

       Father misses the mark. As a parent, Father, and not Paternal Grandmother,

       was required to maintain communication with the Children. Adoptive Mother

       presented evidence that Mother and Father separated in 2011, and after that,

       Father was incarcerated for a majority of the years following the separation and

       is presently serving a Level 2 felony dealing in methamphetamine sentence at

       the Indiana Department of Correction (DOC). Adoptive Mother elicited

       testimony from Father that he never once tried to write directly to the Children

       or telephone them while in prison. Indeed, Father admitted that his last contact

       Court of Appeals of Indiana | Memorandum Decision 20A-AD-403 | November 18, 2020   Page 7 of 11
       with the Children was at a failed meeting in 2015. Four years later, Adoptive

       Mother filed her petition to adopt the Children.


[17]   The trial court also determined that Father’s consent was not necessary for

       Adoptive Mother’s adoption of the Children because he failed to support the

       Children. We initially note that there was no child support order in place.

       However, we recognize that Indiana law imposes a duty upon a parent to

       support his children. Irvin v. Hood, 712 N.E.2d 1012, 1015 (Ind. Ct. App. 1999).

       This duty exists apart from any court order or statute. Id.; see also In Re Adoption

       of M.A.S., 815 N.E.2d 216, 220 (Ind. Ct. App. 2004). Consequently, even

       though no court order to pay child support may exist, Father still had a duty to

       support his children. To carry her burden, Adoptive Mother presented evidence

       indicating that Father had failed to financially, within the year preceding the

       adoption petition, to support the Children. Specifically, Adoptive Mother

       extracted testimony from Father that it had been “some years ago” since he had

       provided any financial support to the Children. (Transcript Vol. II, p. 22).

       Based on the foregoing, we find that sufficient evidence supports the trial

       court’s determination that Father’s consent was not required based on his

       knowing failure to communicate and failure to financially support the Children

       despite his ability to do so.


[18]   Nevertheless, we are mindful that a petition for adoption is not automatically

       granted following a showing that a natural parent failed to communicate or

       provide support when able to do so. Once the statutory requirements are met,

       the court may then look to the arrangement which will be in the best interests of

       Court of Appeals of Indiana | Memorandum Decision 20A-AD-403 | November 18, 2020   Page 8 of 11
       the child. In re Adoption of N.W., 933 N.E.2d 909, 914 (Ind. Ct. App. 2010),

       adopted in In re Adoption of N.W., 941 N.E.2d 1042 (Ind. 2011). The purpose of

       Indiana’s adoption statutes is to protect and promote the welfare of children by

       providing them with stable family units. In re Adoption of D.C., 928 N.E.2d 602,

       607 (Ind. Ct. App. 2010). On occasion we have observed that the relationship

       between parent and child is a bundle of human rights of such fundamental

       importance that adoption statutes, being in derogation of the common law,

       should be strictly construed in favor of a worthy parent and the preservation of

       such relationship. In re Adoption of K.S.P., 804 N.E.2d 1253, 1258 (Ind. Ct.

       App. 2004). However, in evaluating the parent-child relationship, the best

       interests of the child are paramount, and our main concern should lie with the

       effect of the adoption on the reality of the minor child’s life. Id.


[19]   Adoptive Mother presented evidence with regard to the impact of the adoption

       on the Children’s lives and whether the severance of her ties with Father would

       be in the Children’s best interest. Mother and Adoptive Mother married in

       June of 2014 and have cooperatively raised the Children. Adoptive Mother

       testified that she provided financial and emotional support for the Children. In

       stark contrast to Father, Adoptive Mother testified that she has met each of the

       Children’s needs, including “socks, shoes, panties, you name it. Hair supplies

       to personal issue to groceries to everything. A roof over their head, food in

       their belly, and water, electricity and so forth.” (Tr. Vol. II, p. 11). GAL Haag

       interviewed the Children, the paternal and maternal families, and Adoptive

       Mother. All three children expressed their wish to be adopted by Adoptive


       Court of Appeals of Indiana | Memorandum Decision 20A-AD-403 | November 18, 2020   Page 9 of 11
       Mother, with the oldest expressing that she “feels like [Adoptive Mother] is

       already her mother.” (Appellant’s App. Vol. II, p. 92). GAL Haag noted that

       Father had not been involved in his daughters’ lives, and she opined that the

       adoption would be in the Children’s best interests. Adoptive Mother also

       presented evidence that she was going to provide a safe and stable home for the

       Children. While Father testified that he wanted to remain a loving presence in

       the Children’s lives, as noted, Father, who has failed to communicate with the

       Children since 2015 or offer financial support, is currently incarcerated and his

       projected release date is June 27, 2023, at which time the Children would be

       nineteen, eighteen, and sixteen years of age, respectively. Father’s projected

       release date does not consider the fact that Father has unresolved dealing in

       methamphetamine charges which may result in additional time in prison which

       would further hamper Father’s ability to care and support the Children.


[20]   In sum, we conclude that Adoptive Mother met her burden by proving by clear

       and convincing evidence, that Father, without justifiable cause, failed to

       communicate significantly with Children when able to do so, or that he failed to

       provide support within the year that preceded the filing of the adoption

       petitions. Therefore, we hold that the trial court did not err when it dispensed

       with Father’s consent to the adoption. Further, we conclude that Adoptive

       Mother presented evidence that the adoption is in the Children’s best interests.




       Court of Appeals of Indiana | Memorandum Decision 20A-AD-403 | November 18, 2020   Page 10 of 11
                                            CONCLUSION
[21]   Based on the foregoing, we hold that Father’s consent was not necessary to

       grant Adoptive Mother’s adoption petition, and we determine that the adoption

       by Adoptive Mother was in the Children’s best interests.


[22]   Affirmed.


[23]   May, J. and Altice, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-AD-403 | November 18, 2020   Page 11 of 11